Title: From James Madison to Rufus King, 2 February 1802
From: Madison, James
To: King, Rufus


private
Dear Sir
Washington Feby 2. 1802
I have had the pleasure of receiving in addition to your official communications brought by Mr. Dawson, your several private letters beginning on the 8th. Octr. & ending Novr. 5.
The conduct of the British Ministry described in them has an appearance of tergiversation as disreputable as it is difficult to account for. It is possible that the change may have proceeded in part at least from the impressions made on the ear of the Chancellor by the Creditors who are mostly his Countrymen, and who would no doubt prefer the chances of a Board of Commissrs. for obtaining their extravagant claims, to the stricter investigations of our Courts, and the necessary œconomy of their own Government. It is possible also that the return of peace may have led their attention to the Treaty of 94, and that it may be thought politic to keep back the topics now depending, in order to make them bear on the issue of negociations for prolonging or remodifying that compact. As far as the latter may have been a motive, it very much mistakes the Councils of the U. States, which I believe will neither be decoyed nor duressed by stratagems of that sort into the fetters of improper stipulations. Having not obtained any determinate ideas on this subject from the President, I speak only my own, in observing that the adjustment of all depending questions between the two countries would be a proper preliminary to discussions relating to the Treaty, and that in those discussions the utmost care ought to be taken to purge the instrument of some of its present ingredients. The definitions of the law of Nations ought to be more precise, and more favorable to pacific nations; and the regulations of commerce ought to be more reciprocal in their principles and more equal in their operation; or when such can not be obtained, they ought to be very limited both in their objects & their duration, if not declined altogether. It is I am persuaded the sincere desire of the people of this Country, and of every department of its Government, to cultivate the most thorough good will, and the most friendly commerce with G. Britain; but I do not believe that they will purchase either by improper sacrifices.
I have postponed answering your public letters by the present packet, because the arrival of another is hourly expected, and we hope by that to hear further from you on the subjects you have on hand. Notwithstanding the diminution of your confidence necessarily produced by what had passed, I can not despair, that the further reflections of the Ministers, and their proposed consultation with Mr. Pitt & Lord Grenville who instituted the negociation relating to the sixth article will reclaim them from their aberrations, and relieve the Executive from comments which alone would suit the business in its present state.
I think with you that in our respective stipulations with G. B. & France, it is desireable to have them both so shaped as to avoid as much as possible collisions between them, which might involve the U. S. with one or other of those Nations. The President has not yet given any particular instructions on this head to Mr. Livingston, nor required me to prepare any for yourself. I presume that a general review of our relations to these rival powers, is not therefore immediately contemplated by him, and that he either waits for advances on their part, or for a more perfect understanding of the ground on which his own can best be made. In the mean time the ordinary means of rectifying particular inconveniences, may be pursued. In fact that particularly felt from the countervailing regulation of G. B. could not wait the result of a general arrangement between the two countries, without spending nearly its whole force on us. The House of Reps. have made but little progress in discussing the motion of Genl. Smith. A misconception of its tendency has produced dislike to it in some both within & without doors. Others suppose the diplomatic channel the only proper one for seeking a remedy. The subject however begins to be better understood, particularly by the Shipbuilders & Shipowners, and will probably be ere long revived, though I suspect that if the merchants should from any cause not generally come into the measure, it will rather be left to the train in which it now is, than pressed by its patrons through the Legislature. With sentiments of great respect & esteem I have the honor to remain Dr Sr Your Most Obd hbe set.
James Madison
 

   RC (NjMoHP).


   See JM to Livingston, 19 Dec. 1801, and n. 3.

